Exhibit 10.33

WCI COMMUNITIES, INC.

PERFORMANCE STOCK UNIT AGREEMENT

2004 Stock Incentive Plan of WCI Communities, Inc.

This Performance-Based Award Agreement is entered into as of the      day of
                        , 20     (the “Grant Date”) by and between WCI
Communities, Inc., a Delaware corporation (the “Company”) and
                         (the “Participant”).

RECITALS

In consideration of the services performed and to be performed by Participant,
the Company has determined that it is in the best interests of the Company to
grant Participant an award payable in common stock of the Company pursuant to
Section 8 of the 2004 Stock Incentive Plan of WCI Communities, Inc. (the
“Plan”), which has been approved by the Company’s shareholders, and which common
stock shall carry certain restrictions for vesting and delivery to Participant.
Capitalized terms used herein shall have the meaning ascribed to them in the
Plan, a copy of which is available to Participant from the Company’s Human
Resources Department and the terms of the Plan are hereby incorporated into this
Agreement by reference.

TERMS AND CONDITIONS OF AWARD

1. Grant of Performance-Based Award. The Company hereby grants to Participant
units covering                          (            ) shares of the Company’s
common stock (the “Performance Stock Units”) on the terms and conditions set
forth herein. Shares corresponding to the number of Performance Stock Units (the
“PSU Shares”) granted herein are to be delivered to Participant after the
Participant has become vested in the Performance Stock Units pursuant to
Section 2, below.

2. Vesting. The Performance Stock Units granted hereunder shall vest as of the
third anniversary of the Grant Date (the “Vesting Date”) if: (i) Participant has
remained continuously employed by the Company from the Grant Date through the
third anniversary of the Grant Date; and (ii) the Committee has determined that
the performance goals in Section 4, below, have been met, except as provided in
Sections 6 and 9 of this Agreement.

 

Page 1 – Performance Share Unit Agreement



--------------------------------------------------------------------------------

3. Delivery of Stock Certificate. After the Vesting Date, if the Performance
Stock Units have vested, a certificate in the amount of the PSU Shares shall be
registered in the name of the Participant and delivered to the Participant or
Participant’s legal representative not later than the March 15th that follows
the year in which the third anniversary of the Grant Date occurs.

4. Performance Goals. The objective performance goals established by the
Committee, pursuant to the terms of the Plan are set forth in Appendix A,
attached hereto.

5. Nontransferability. The Participant may not sell, assign, transfer pledge or
otherwise encumber the Performance Stock Units. Upon any attempted transfer,
assignment pledge, hypothecation, or any right or privilege conferred hereby,
contrary to the provisions hereof, or upon the levy of any attachment or similar
process upon the Performance Stock Units, or any right of privilege conferred
hereby, the Performance Stock Units and such rights or privileges, shall
immediately become null and void.

6. Termination of Performance Stock Units. Except as otherwise provided in this
Agreement, the Performance Stock Units shall be cancelled upon Participant’s
termination of employment for any reason prior to the Vesting Date. In the event
that Participant dies while employed by the Company or in the event that
Participant’s employment is terminated by the Company for reason of disability
(the “Death/Disability Termination”), a pro rata percentage of the PSU Shares
that corresponds to the number of full months elapsed from the Grant Date to the
date of Participant’s Death/Disability Termination will be delivered to the
Participant or Participant’s personal representative no later than March 15 of
the year following the year in which the Death/Disability Termination occurs.
Any portion of the Performance Stock Units remaining shall be returned to the
Plan. For the purposes of this Agreement, a Participant’s employment shall be
considered to have terminated by reason of disability upon determination that
he/she is disabled under the Company’s long term disability policy. By way of
example only, Participant is granted 100 Performance Stock Units which vest in
36 months. Participant dies during month 28 after the Grant Date. Participant’s
estate shall be entitled to receive 27/36ths of the 100 PSU Shares, and
therefore will receive 75 PSU Shares as soon as practicable after Participant’s
Death/Disability Termination but in no event no later than March 15 of the year
following the year in which the Death/Disability Termination occurs.

7. Transfers and Leaves of Absence. The transfer of a Participant’s employment,

 

Page 2 – Performance Share Unit Agreement



--------------------------------------------------------------------------------

without an intervening period of separation, among the Company and any
subsidiary, shall not be deemed a termination of employment. A Participant who
is granted a leave of absence, in writing, shall be deemed to have remained in
the employ of the Company during such leave of absence.

8. Adjustments. In the event of any change in the outstanding common stock of
the Company by reason of a stock split, spin-off, stock dividend, stock
combination or reclassification, reorganization, recapitalization, merger,
consolidation or similar event, the Committee shall adjust proportionately the
number of Performance Stock Units and make such other revisions to the
Performance Stock Units as the Committee deems to be equitably required.

9. Change in Control. In the event of a Change in Control, as defined in the
Plan, the Company may, in its absolute discretion and without liability to any
person, take such actions as it deems necessary or desirable including, without
limitation, (a) acceleration of the vesting of the Performance Stock Units;
(b) the payment of a cash amount in exchange for the cancellation of the
Performance Stock Units; and (c) the requiring of the issuance of substitute
benefits that will substantially preserve the value, rights and benefits of any
affected Performance Stock Units; provided, however, that any Performance Stock
Units that remain unvested and undelivered after such Change in Control, shall
be exchangeable only for the kind and amount of securities and other property,
or the cash equivalent thereof (as determined by the Company in good faith)
receivable as a result of such event by the holder of a Share of Company stock.

Notwithstanding the foregoing, after a Change in Control, upon the involuntary
termination of Participant’s employment for any reason other than death,
disability or termination for “Cause” as defined below, or termination for “Good
Reason”, as defined in the Plan at Section 9(b)(ii), in either case during the
one (1) year period commencing upon the occurrence of the Change in Control, the
Performance Stock Units, to the extent not previously vested pursuant to the
terms of this Agreement, shall immediately vest in full and a certificate
evidencing the PSU Shares shall be delivered to the Participant as soon as
practicable thereafter.

Participant’s employment shall be deemed terminated for “Cause” if his/her
employment is terminated for any of the following:

(i) Participant’s willful and continued failure to perform his/her duties with
respect to the Company or its subsidiaries which continues beyond 10 days after
a written demand for substantial performance is delivered to Participant by the
Company;

 

Page 3 – Performance Share Unit Agreement



--------------------------------------------------------------------------------

(ii) Misconduct by Participant involving dishonesty or breach of trust in
connection with Participant’s employment;

(iii) Misconduct by Participant which would be a reasonable basis for an
indictment of Participant for a felony or a misdemeanor involving moral
turpitude; or

(iv) Misconduct by Participant that results in a demonstrable injury to the
Company.

10. Amendment and Termination. This Agreement may be modified by the Company in
any manner which is consistent with the Plan, provided that no such amendment
shall modify this Agreement in any manner adverse to Participant without
Participant’s written consent.

11. Withholding Taxes. The Company’s obligation to deliver the PSU Shares upon
vesting of the Performance Stock Units is conditioned upon Participant’s payment
to the Company of such amount as may be requested by the Company for purposes of
depositing any federal, state or local income or other taxes required by law to
be withheld with respect to the delivery of the Shares. The Participant may
direct the Company to withhold Shares to cover such required withholding
amounts.

12. Limitations and Conditions.

(a) Nothing contained herein shall affect the right of the Company to terminate
any Participant’s employment at any time for any reason.

(b) Participant shall not be, and shall not have any of the rights or privileges
of, a shareholder of the Company in respect of any Shares as to which the
Restricted Stock Units are granted hereunder unless and until certificates
representing the PSU Shares have been issued by the Company to Participant.

(c) Neither Performance Stock Units nor the PSU Shares shall be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or its subsidiaries and shall not affect any
benefits, or contributions to benefits, under any other benefit plan of any kind
now or subsequently in effect under which the availability or amount of benefits
or contributions is related to level of compensation.

 

Page 4 – Performance Share Unit Agreement



--------------------------------------------------------------------------------

(d) Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its General Counsel/Corporate
Secretary, and any notice to be given to Participant shall be addressed to
him/her at Participant’s address on the books of the Company. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given. Any notice shall have been deemed duly given when enclosed
in a properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service, or sent by overnight delivery or facsimile.

(e) Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Restricted Stock unit
Agreement.

(f) The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(g) The laws of the State of Florida shall govern the interpretation, validity
and performance of the terms of this Restricted Stock Unit Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement and Participant has
accepted this Agreement, including all of the terms and conditions hereof, which
constitute a contract between the Company and Participant, as of the day and
year first above written.

 

WCI COMMUNITIES, INC. By:  

LOGO [g64256sig1.jpg]

Title:   Sr. Vice President   Human Resources

 

Accepted by Participant this

             day of                         , 2006

 

Name

 

Page 5 – Performance Share Unit Agreement